Citation Nr: 1741294	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  13-35 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a low back disability.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

This case was remanded in March 2014 in order to schedule a hearing before the Board.  A video conference was held before the undersigned Veterans Law Judge (VLJ) in September 2016.


FINDING OF FACT

The Veteran's current lumbar strain with disc bulge at L5 cannot be disassociated from his inservice symptomatology.


CONCLUSION OF LAW

The criteria for service connection for lumbar strain with disc bulge at L5 are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran maintains that he continues to suffer from low back muscle strain that had its onset during military service.

To establish entitlement to direct service connection for the claimed disability, there must be:  (1) medical evidence of current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus or link between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

In light of the fact that there are in-service low back injuries (see January 1980, January 1981, and August 1981 service clinical reports) and current disability (see January 2012 VA examination report), the Board finds that service connection is warranted for lumbar strain with disc bulge at L5. 

The Board is aware that a VA nurse practitioner in January 2012 opined that the current low back disability is unrelated to service.  However, this opinion appears to be based on an incomplete history.  In reporting the Veteran's service medical history, this nurse practitioner did not refer to the August 1981 service clinical entry which noted treatment for muscle spasm.  She only mentioned the Veteran's treatment for back injuries in January 1980 and January 1981.  Further, the examiner failed to comment on the Veteran's reports of continuing back problems since service discharge (simply relying on the lack of objective evidence of clinical treatment).  The Veteran asserts a continuity of symptomatology, as he stated the symptoms started in service.  See September 2016 testimony.  The Board considers the Veteran's reports regarding his low back history competent and credible.  

Given the documented treatment in service and the Veteran's complaints of ongoing low back problems since service, the Board finds the evidence to be in relative equipoise in showing that the currently demonstrated low back disability is as likely as not due to back problems that began during his period of active service. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection for lumbar strain with disc bulge at L5 is warranted. 


ORDER

Service connection for lumbar strain with disc bulge at L5 is granted.


____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


